                Case 2:18-cv-10188-AG Document 4 Filed 12/07/18 Page 1 of 1 Page ID #:21




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                            DISTRICT COURT CASE NUMBER
           Steven Mark Rosenberg                                                    CV18-10188-AG
                                                   DEBTOR(S).     BANKRUPTCY COURT CASE NUMBER
                                                                                   1:17-bk-11748-VK
                                                                  ADVERSARY CASE NUMBER

                                                                                   1:17-ap-1096-VK
                                                 APPELLANT(S),
                                v.

                                                                         NOTICE OF DEFICIENCIES IN
                                                                      APPEAL FROM BANKRUPTCY COURT
                                                   APPELLEE(S).

PLEASE TAKE NOTICE that the following issue(s) have been identified regarding this appeal:
     1) Lack of Jurisdiction
           G The order being appealed was never entered on the Bankruptcy Court Docket.
             (Fed. R. Bankr. P. 8002 and 9021)
           G
           ✔ The Notice of Appeal was filed beyond the fourteen (14) day time period allowed.
             (Fed. R. Bankr. P. 8002 and 9006)
                Date of entry of order being appealed: June 7, 2018
                Date of filing of Notice of Appeal: December 7, 2018
     2) Lack of Prosecution by Appellant
           It appears that Appellant has failed to:
           G Pay the filing fee (28 U.S.C. § 1930(b) and (c))
           G File the statement of issues (Fed. R. Bankr. P. 8009)
           G File the designation of record (Fed. R. Bankr. P. 8009)
           G File a transcript order notice, which is required whether or not Appellant wishes to include a
               transcript in the record (Fed. R. Bankr. P. 8009; Fed. R. App. P. 10(b)(1); 9th Cir. R. 10-3)
           G File the transcript(s) (Fed. R. Bankr. P. 8009, 8010)
               G Fees for transcript(s) not paid
               G Extension of time granted. New deadline
           G Complete the record (reasons why unknown)
           G File an opening brief (Fed. R. Bankr. P. 8018)
           G Other


         3) Other
            G Certification of Interested Parties was not submitted in accordance with Rule 2.1 of the Local Rules
               Governing Bankruptcy Appeals, Cases, and Proceedings (Chapter IV).

                                                                    Clerk, U.S. District Court

Dated: December 7, 2018                                                 By: C. Sawyer
                                                                                  Deputy Clerk
cc: Assigned District Judge

CV-28 (04/18)                        NOTICE OF DEFICIENCIES IN APPEAL FROM BANKRUPTCY COURT
